Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 continue to be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (methods of preparing and use), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.
Status of Examination
	Claims 1-5 and 8-19 are pending, claims 11-19 are withdrawn and claims 1-5 and 8-10 are currently under examination.
	Applicants claim a compound of formula 1, which can be formulated into a composition used to control weeds.  The composition may contain the active compound as well as at least one additive selected from the group consisting of a surfactant, a solid diluent, and a liquid diluent. The composition may be in the form of a wettable powder, a suspension, an emulsion, a liquid or tablet and may further contain an additional active ingredient.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2003/0199699 A1, of record) in view of Epp et al. (US  2015/0164074 A1, of record).
Applicant Claims
The scope and contents of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Baumann et al. teach herbicidal compounds which have the following substructure:

    PNG
    media_image1.png
    340
    694
    media_image1.png
    Greyscale

which compounds differs from the claimed compound substructure in that the aryl group attached to the dihydroisoxazol is methyl 2,4-dichlorobenzoate instead of methyl 4-amino-3-chloropicolinate (abstract, para [0001], [0516], Table 4, compound 4.1).  The herbicidal compound may be present in an amount of 0.001 to 98 wt% of the total composition (para [0528]).  The composition may be in the form of emulsion 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Baumann et al. teach the herbicidal compound and composition as discussed above, but fails to specifically teach that the herbicidal compound contains methyl 4-amino-3-chloropicolinate or that the R7 substituent on the dihydroisoxazol is hydrogen rather than methyl.  The teachings of Epp et al. help to cure this deficit.
Epp et al. teach an herbicidal compound that includes the following substructure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Wherein R1 can be a branched alkyl chain substituted with a fluorine, or ethoxyvinyl, the latter of which would provide a 5 member ring containing an oxygen heteroatom (dihydrofuran) if closed, only differing from the dihydroisoxazol by the inclusion of nitrogen heteroatom in the ring (abstract, para [0002]-[0015], [0109], Table 

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumann et al. and Epp et al. because they are both directed to herbicides with similar substructures.  Furthermore it would have been obvious to one of ordinary skill in the art to substitute the methyl 4-amino-3-chloropicolinate of Epp et al. for the methyl 2,4-dichlorobenzoate of Baumann et al. with a reasonable expectation of success based upon the similarities between these two substructures and because Epp et al. teach that the methyl 4-amino-3-chloropicolinate has herbicidal properties as well.  MPEP 2144.09.  Additionally, based upon the teachings of the prior art it would have been obvious to provide the compound in a composition with at least an; additive, such as a surfactant or solid/liquid carrier in order to provide a composition in the form of dispersible granules, wettable powders or liquid, such as emulsions and suspensions.

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	The amendments to claims 8-10 have rendered the 112(b) rejections of these claims no longer applicable.  Thus, the 112(b) rejections of claims 8-10 are hereby withdrawn.
	Applicant traverses the 103 rejection of record by arguing that the suggested modifications of Baumann et al. would render the structure unsatisfactory for its intended purpose, would not have yielded predictable results and would require a substantial reconstruction of the chemical structure of Baumann et al., changing the basic principle under which the compound of Baumann was designed to operate.  Additionally, Applicant argues that there is no motivation for making the necessary substitution.  These lines of reasoning were not found persuasive.
	First, Applicant has provided no evidence that making the suggested substitution would disable the herbicidal properties of the modified composition.  On the contrary, the Epp et al. reference evidences that compounds with methyl 4-amino-3-chloropicolinate substructure possess herbicidal activity. Thus, a Baumann et al. compound which has been modified to replace the methyl 2,4-dichlorobenzoate (and even 2,4-dichlorobenzoatecyclohexanone) with methyl 4-amino-3-chloropicolinate would be expected to remain satisfactory for its intended purpose-that of controlling unwanted vegetation. 
	Second, an ordinarily skilled artisan would have had an expectation of success in arriving at a compound with herbicidal properties by replacing the methyl 2,4-dichlorobenzoate (or 2,4-dichlorobenzoatecyclohexanone) with methyl 4-amino-3-chloropicolinate based upon the teachings of Epp et al. and based upon the structural similarities between the two compounds.  As discussed supra, Epp et al. evidences that compounds which contain methyl 4-amino-3-chloropicolinate have a wide spectrum of herbicidal properties.  Additionally, the aryl ring structure of both compounds only differ by the inclusion of a ring nitrogen, by have similar attachment points of the aryl rings, for substituents, including a ketone as shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    340
    694
    media_image1.png
    Greyscale

	Thus, based upon the teachings of Epp et al. and the structural similarity between the two herbicidal compounds, one of ordinary skill in the art would have had a reasonable expectation of success in making the substitution as outlined in the action above.
	Third, Applicant alleges that making the proposed changes to the Baumann et al. structure requires a substantial reconstruction and changes the basic principle under which the Baumann et al. compound was designed to operate. Apart from pointing out that making the suggested substitution goes outside the genus formula of Baumann et al., Applicant has not identified a basic principle of operation.  For example, Applicant has not identified a pathway or receptor and salient structural features responsible for influencing these pathways or receptors which determine herbicidal properties of the Baumann et al., which the modified structure changes could not influence in this way. Furthermore, the fact that Epp et al. evidences that the picolinate structure does not lose herbicidal activity, but possesses the same, is further corroboration that the basic principle of operation and the end result, remains the same.  Regarding the lack of motivation argument, the presence of structurally similar compounds is motivation by itself to substitute in similar structure of one compound for structure of the other compounds, because there is an expectation structurally similar compounds will possess same properties.  In the instant case Epp et al. actually teaches herbicidal properties for the picolinate structure, providing further motivation and an expectation of success that substituting in the picolinate structure for the benzoate structure would still provide herbicidal properties to the modified compound of Baumann et al.  
	It is noted that the Applicant interprets the Examiner’s comparison of the Epp et al. compound to the Baumann et al. compound as taking official notice of specific methods of closing rings and adding ring nitrogens.  Epp et al., however, is not the primary reference, nor is the Examiner stating that it would be obvious to start with the Epp et al. compound and form a ring with a nitrogen in it, because such is well known, to end up with the claimed compound.  On the contrary, the discussion between the similarities between the dihydroisoxazol of Baumann et al. and the oxygen containing substituent attached to the picolinate compound of Epp et al. is just that, comparison of the similarities between the two compounds and the attachment points of these substituents.
	Thus, the 103 rejection is maintained.
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616
                                                                                                                                                                                                      /JOHN PAK/Primary Examiner, Art Unit 1699